     Case 2:18-cv-00921-GMN-EJY Document 38 Filed 06/02/20 Page 1 of 2




 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3                                                         ***
 4   SALLY VILLAVERDE,                                               Case No. 2:18-cv-00921-GMN-EJY
 5                   Plaintiff,
 6          v.                                                                        ORDER

 7   ROMEO ARANAS, et al.,
 8                   Defendants.
 9

10          Before the Court is Plaintiff’s Request for Production of Documents (ECF No. 35) and
11   Defendants’ responsive pleading titled Motion to Strike Request for Production of Documents (ECF
12   No. 36).
13          Plaintiff is pro se and has mistakenly filed his request for documents with the Court instead
14   of preparing the request pursuant to Fed. R. Civ. P. 34, requiring Plaintiff to serve (mail) his
15   document request to counsel for Defendants. 1 Local Rule for the U.S. District Court for the District
16   of Nevada states that “written discovery requests must be served on the party who served the discovery
17   request, and … must not be filed with the court.” LR-26-7. For this simple reason, Plaintiff’s

18
     1
            Fed. R. Civ. P. 34 states, in relevant part:
19
            (a) IN GENERAL. A party may serve on any other party a request within the scope of Rule 26(b):
20             (1) to produce and permit the requesting party or its representative to inspect, copy, test, or
            sample the following items in the responding party's possession, custody, or control:
21             (A) any designated documents or electronically stored information—including writings,
            drawings, graphs, charts, photographs, sound recordings, images, and other data or data
22          compilations—stored in any medium from which information can be obtained either directly or, if
            necessary, after translation by the responding party into a reasonably usable form; or
23             (B) any designated tangible things; or
               (2) to permit entry onto designated land or other property possessed or controlled by the
24          responding party, so that the requesting party may inspect, measure, survey, photograph, test, or
            sample the property or any designated object or operation on it.
25          (b) PROCEDURE.
               (1) Contents of the Request. The request:
26             (A) must describe with reasonable particularity each item or category of items to be inspected;
               (B) must specify a reasonable time, place, and manner for the inspection and for performing the
27          related acts; and
               (C) may specify the form or forms in which electronically stored information is to be produced.
28
                                                            1
     Case 2:18-cv-00921-GMN-EJY Document 38 Filed 06/02/20 Page 2 of 2




 1   Request for Production of Documents is denied and Defendant’s Motion to Strike is

 2   granted. Plaintiff is advised to serve his request for documents by mailing the same to Defendants’

 3   counsel, Charles D. Hopper, at 555 E. Washington Avenue, Ste 3900, Las Vegas, Nevada 89101.

 4          Accordingly,

 5          IT IS HEREBY ORDERED that Plaintiff’s Request for Production of Documents (ECF No.

 6   35) is DENIED.

 7          IT IS FURTHER ORDERED that Defendants’ Motion to Strike (ECF No. 36) is GRANTED.

 8          DATED: June 2, 2020

 9

10
                                                 ELAYNA J. YOUCHAH
11                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
